Order of the Supreme Court, New York County *285(Leland DeGrasse, J.), entered on or about January 31, 1990, granting the application of petitioners Ira Silverman and Noah Fleschner and permanently staying arbitration with respect to such petitioners, is unanimously affirmed, with costs.
Plaintiff entered into an agreement and modification agreement with defendant Professional Data Resources, Inc., both of which provided for the arbitration of any claims or disputes. The individual petitioners, Ira Silverman and Noah Fleschner, however, were not parties to the agreements having signed the same in their representative capacities not their individual capacities. Petitioners timely moved for a permanent stay of arbitration pursuant to CPLR 7503 (c), and accordingly, there being no agreement to arbitrate between plaintiff and the individual petitioners, the arbitration with respect to the individual petitioners was properly stayed. Concur—Sullivan, J. P., Ross, Asch, Kassal and Smith, JJ.